DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowed since the prior art reference does not teach: “...a first bipolar memory element and a second bipolar memory element above the word line; a first conductive electrode between the first selector element and the first bipolar memory element, and a second conductive electrode between the second selector element and the second bipolar memory element; and a bit line above the word line...” with the rest of the limitations of claim 1.
Claim 13 is allowed since the prior art reference does not teach: “...a second memory cell on the word line, the second memory cell comprising: a second selector element above the word line, the second selector element comprising a selector material layer and a ballast material layer different than the selector material layer; a second bipolar memory element above the word line; a second conductive electrode between the second selector element and the second bipolar memory element...” with the rest of the limitations of claim 13.
Claim 18 is allowed since the prior art reference does not teach: “...patterning the bipolar memory material layer stack; patterning the conductive electrode layer to form a conductive electrode; forming a selector element by using the conductive to pattern the selector material stack; forming a second dielectric layer on the hardmask, on sidewalls of the selector element and on sidewalls of the bipolar memory element; planarizing the second dielectric layer to expose an uppermost surface of the bipolar memory element; and forming a word line on the uppermost surface of the bipolar memory element and on an uppermost surface of the second dielectric layer.” with the rest of the limitations of claim 18.
Claim 18 is allowed since the order of the steps are not taught by the prior art reference. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mounir S Amer/Primary Examiner, Art Unit 2894